BkowN, J.,
dissenting: I can add nothing to the forcible dissent of the Chief Justice in this case.
With perfect deference for the opinion of the majority of my brethren, I feel that the decision of the Court is extremely unfortunate, and at one blow strikes down one of the most valuable amendments ever made to *464our Constitution. Tbe decision is destructive to tbe efforts o£ tbe General Assembly to'maintain tbe credit of tbe cities and towns of tbe State by forbidding tbe sale of tbeir securities below par. Tbe general municipal act, enacted strictly in pursuance of tbe Constitution, presents a wise and elaborate scheme for tbe government of cities and towns. It is intended to be uniform, and to govern all alike. If tbe act bad not been destroyed by this Court, it would bave maintained tbe credit of municipalities, and bave prevented gross abuses in disposing of tbeir bonds.
It was this very policy that restored the credit of North Carolina after tbe Civil War. Art. V, sec. 4, of tbe Constitution provided that “until tbe bonds of tbe State'shall be at par tbe General Assembly shall bave no power to contract any new debt or pecuniary obligation in behalf of tbe State, except to supply a casual deficit,” etc- It is well known that at that time tbe obligations of tbe State were hawked about and sold for what they would bring. What money tbe State borrowed, it bad to pay a high rate of interest for. Instead of yielding to existing conditions, tbe people of tbe State resolutely forbade tbe sale of bonds at any price less than par. Tbe consequence was that in a few years tbe State was able to dispose of its bonds without sacrifice. If our municipal act was upheld by this Court, and tbe plainly expressed will of tbe people obeyed, as it should be, tbe credit of our cities and towns would be undoubtedly maintained, and tbeir securities not be placed at tbe mercy of a lot of bond sharks.
Municipal securities are greatly desired by tbe rich as they are free from Federal income tax and afford an absolutely safe investment. A 6 x^er cent bond of such a thriving city as Goldsboro, with such a splendid population, ought not to be allowed to be sold at less than par. It is a great blow to the credit of the city, and if this decision had been otherwise it would be only a short time before its bonds would sell at par. The record of tbe sales of sound municipal bonds in New York at this time shows that such securities sell on a 6 per cent basis, and in some instances less. It is better that Goldsboro should be temporarily inconvenienced than that the policy of the State in providing a uniform law for all cities and towns should be destroyed.
Tbe fate of this wise and valuable amendment of 1916 to tbe Constitution reminds me of tbe epitaph on tbe tombstone of a small child :
“If I am so soon done for, What was I begun for?”